COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §
  BORDER DEMOLITION &
  ENVIRONMENTAL, INC.,                           §                 No. 08-16-00094-CV

                    Appellant,                   §                   Appeal from the

  v.                                             §                 171st District Court

  ERNESTO PINEDA,                                §              of El Paso County, Texas

                    Appellee.                    §                 (TC# 2014DCV1097)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in that

part of the trial court’s order granting summary judgment as to Appellant’s claims for breach of

fiduciary duty and breach of contract. We therefore affirm that part of the summary judgment.

We conclude there was error in that part of the trial court’s order granting summary judgment as

to Appellant’s claim for legal malpractice. We therefore reverse that part of the trial court’s order

granting summary judgment as to Appellant’s claim for legal malpractice and remand to the trial

court for further proceedings in accordance with our opinion.

       We further order that Appellant and Appellee each pay one-half (1/2) the costs of this

appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2017.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment